Citation Nr: 1540347	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with substance abuse.

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to a higher initial disability rating for a left knee condition, rated 10 percent from May 30, 2008 to May 11, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to June 1973.

This appeal is before the Board of Veterans' Appeals (Board) from January 2009 and May 2009 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In regard to the issue of entitlement to a higher initial disability rating for a left knee condition, rated 10 percent from May 30, 2008 to May 11, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  PTSD was not productive of total occupational and social impairment.

2.  If related to service, hepatitis C was caused by the Veteran's willful misconduct.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for an acquired psychiatric disorder, to include PTSD with substance abuse, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(n), 3.102, 3.301, 3.303, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, relevant private medical records identified by the Veteran, and Social Security Administration records have been obtained.  

The Veteran was provided a VA examination of his PTSD in January 2009.  The Board finds that this examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to hepatitis C, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is sufficient medical evidence on the record to determine that if related to service, hepatitis C was caused by the Veteran's willful misconduct, and VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

PTSD

The Veteran claims an initial evaluation in excess of 70 percent for PTSD.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Social Security Administration (SSA) records include an April 2008 consultative examination report evaluating the Veteran's mental health disability.  The Veteran reported living with his wife and daughter, but having no friends.  He does not go out shopping due to discomfort in crowds.  He had a contentious relationship with his brothers, who own property adjacent to his.  Sleep difficulties and bad dreams can be triggered by television news from Iraq or war/Vietnam movies.  The examiner noted that the Veteran's grooming and hygiene were good.  He was talkative and had difficulty modulating the volume of his voice, though his speech was clear and coherent.  Mood was depressed and affect was labile.  Thought process was circumstantial and rambling.  The Veteran denied suicidal ideation or hallucinations, and the examiner found no evidence of delusions.  Immediate recall was poor and attention and concentration were impaired.  Judgment was fair.  Abstract thinking was good and insight was limited.  The Veteran was fully oriented.  The examiner diagnosed the Veteran with moderate to severe PTSD and a mood disorder, not otherwise specified.  A GAF score of 50 was assigned.  Based on this examination, the Veteran's April SSA psychiatric assessment determined that the Veteran's mental health condition were productive of a mild restriction on his activities of daily living, moderate difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace.  A May 2008 clarification to the assessment concluded that the Veteran's PTSD symptoms would make it difficult for him to sustain effort over a routine work week, causing him to have an unacceptable number of absences.  He would furthermore be unable to work with the general public, and would overreact to supervisory criticism and would be prone to be overly suspicious.


In a May 2008 statement, the Veteran described his stressors and reported that he still had intrusive thoughts and nightmares because of them.  The Veteran's mother, in a May 2008 statement, reported that she had recently observed the Veteran experiencing a flashback after getting into a shouting match with his brother.  In a June 2008 statement, the Veteran's sister reported that the Veteran was very difficult to deal with because of his temper and inability to get along with people, including his family members.  In a July 2008 statement, the Veteran again reported persistent nightmares and intrusive thoughts.

Private treatment records show that in December 2008 the Veteran sought treatment from his primary care provider for increased situational stress.  His physician noted that he had a history of depression with anger issues, for which he is medicated.  His physician further noted a mild element of PTSD.  The Veteran reported increased irritability and stress caused by family gatherings.  His physician adjusted his medication accordingly.  In January 2009, the Veteran reported insomnia associated with his situational stress.

The Veteran underwent a VA examination in January 2009.  He reported sleep problems, including nightmares involving buying drugs in Vietnam.  He had a marked startle reaction whenever sirens go off or any loud noise occurs, causing him to feel tense and stress.  The Veteran reported avoidance of crowds and the desire to be left alone.  He avoids family gatherings like Thanksgiving and Christmas.  Furthermore, the Veteran reported irritability that has compromised his relationship with his son.  Audio triggers like helicopters and gunshots during hunting season cause intrusive thoughts.  He varies between being hyperemotional or under-emotional.  The examiner observed intact speech and appropriate and informative answers to questions.  Orientation and intellectual functioning were intact.  Insight and judgment were good.  There was no suicidal ideation.  The examiner diagnosed chronic PTSD, noting that there was also some mood dysfunction, and assigned a GAF score of 55.

Private treatment records reflect that the Veteran visited his primary care provider in February 2009, at which time he reported improved mood and anxiety level.  His physician noted that he still had trouble dealing with people, but he seemed to be coping better.  His diagnosis was insomnia, anxiety, stable.  In June 2009, he reported ongoing anger and anxiety issues, and his physician recommended formal counselling.  

In a July 2009 statement, the Veteran's wife reported that he suffered panic attacks more than once a week, whenever his routine is disturbed or he is introduced to anything new.  He suffers from paranoia and has difficulty completing tasks and understanding instructions.  He cannot make decisions.  He is very moody and avoids family functions.  He resists making friends, and has lost touch with all but one or two people outside the family.

Private treatment records show that in September 2009, he reported his condition as stable, and he began to transition into VA mental health care.

In a statement submitted in conjunction with his September 2009 notice of disagreement, the Veteran stated that his PTSD has produced increased anxiety, trouble getting along with people, trouble sleeping, and problems with memory and concentration.  He had isolated himself and had experienced road rage.

VA treatment records show that the Veteran received mental health treatment in October 2009.  He reported symptoms of nightmares, flashbacks, and avoidance.  His mood was fairly good with periods of irritability and low mood.  He denied significant sleep disturbances, but described erratic sleep behaviors.  His psychologist noted that he was alert, attentive, and oriented, with euthymic mood and appropriate affect.  There was no evidence of thought or perceptual disturbances.  The psychologist diagnosed PTSD and assigned a GAF score of 60.

Private treatment records reflect that in March 2010 the Veteran reported to his primary care provider that his depression was stable.

The Veteran has submitted a July 2011 letter from his VA treating psychiatrist discussing his PTSD and depression secondary to chronic pain.  The psychiatrist stated that the Veteran had serious problems of hyperarousal and irritability, making it extremely difficult for the Veteran to control his temper.  There had been road rage.  It was hard for the Veteran to be motivated and go out of his house, though he was able to attend anger management sessions.  The Veteran also suffered from re-experiencing problems.  The Veteran did not suffer nightmares but did experience daytime flashbacks.  

In an August 2011 statement, the Veteran reported experiencing two flashbacks while he was hospitalized for his left knee replacement.  

In a June 2012 statement, the Veteran's wife reported that he suffers from constant nightmares and talks in his sleep.  He has become detached and difficult to get along with, blowing up over the smallest of obstacles.  He has memory problems and needs to be told things more than once.  He has little interest in activities and sometimes stays in bed all day.

The Board finds that a higher rating is not warranted for the Veteran's PTSD.  He is currently in receipt of a 70 percent rating, which is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  A higher rating is warranted for total occupational and social impairment, and the Board does not find evidence indicating such a level of impairment.  The Veteran has maintained relationships with his family members.  His condition has never required hospitalization.  His GAF scores have been between 50 and 60.  While a 50 score is indicative of a severe condition, it is the highest possible severe score, and the Veteran has also been evaluated with scores of 55 and 60, the highest moderate score, since that time.  Moreover, there is no evidence that the Veteran has experienced any of the symptoms typically associated with total occupational and social impairment, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The only evidence that approaches such symptoms are the statements of the Veteran's wife, which indicate that he must be prodded to perform activities of daily living, though he does perform them.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's mental health condition is productive of total occupational and social impairment, and an initial evaluation in excess of 70 percent is therefore denied.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's PTSD, including nightmares, intrusive thoughts, avoidance, irritability, lack of motivation, isolation, insomnia, and panic attacks, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Hepatitis C

The Veteran claims service connection for hepatitis C.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

For certain diseases with a relationship to herbicide exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  Hepatitis C, however, is not among the disabilities with such a recognized relationship.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Recognized risk factors for contracting the hepatitis C virus (HCV) include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110) (November 30, 1998).  No compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for hepatitis.  Treatment records and military personnel records reflect that the Veteran was treated and disciplined for the use of opiates during service, leading to his separation from service.

Private treatment records show that the Veteran was discovered to have abnormal liver tests and be hepatitis C antibody positive during a routine physical examination, and was referred for hepatitis C treatment in March 2003.  His physician noted that his risk factors for the acquisition of viral hepatitis included the exposure to blood while he was in combat from 1971 to 1973, and that he denied the use of intravenous drugs, tattoos, or transfusions at that time.  The Veteran was treated with medication for chronic hepatitis C beginning in July 2004.  His viral load steadily reduced until he was pronounced virus free in January 2005.  He remained virus free through follow-up appointments continuing until January 2006, and classified as a long-term responder. 

In a July 2008 statement, the Veteran stated that he believed that his hepatitis C was caused by exposure to Agent Orange.  In his July 2008 formal claim, the Veteran stated that he believes he contracted hepatitis C through exposure to the blood of other soldiers in combat.

At his January 2009 VA examination for PTSD, the Veteran reported that he used intravenous heroin while in Vietnam.

In his February 2009 notice of disagreement, the Veteran stated that he had hepatitis since Vietnam, but did not have it beforehand.  He also stated that he was not sure he was taking drugs or smoking pot while in Vietnam.

The Veteran has submitted a June 2009 letter from the physician who treated him for hepatitis from 2003 to 2006.  The physician stated that the Veteran reported developing hepatitis C after being exposed to blood during combat in service, and that the Veteran denied a history tattoos, blood transfusions, or intravenous drug use.

As an initial matter, the Board finds that presumptive service connection based on exposure to herbicides is not available to the Veteran.  Hepatitis C is not recognized by VA as a disease with a relationship to herbicide exposure.  38 C.F.R. § 3.309(e).  Furthermore, the Board notes that the Veteran has not provided any rationale, basis, or medical evidence to support his assertion that his hepatitis was caused by exposure to herbicides, and for this reason the Board does not find his conclusory statements to be probative.

The Board finds that the evidence weighs in favor of a finding that, to the extent it is related to service, hepatitis C was the result of the Veteran's willful misconduct.  The Veteran claims that he was infected with the virus by being exposed to blood in combat.  The Veteran has not, however, described with particularity an instance in which he was exposed to another's blood.  Furthermore, there is a multitude of evidence, including the Veteran's statements to his VA mental health examiner, indicating that the Veteran used intravenous drugs during and after service.  Intravenous drugs are a recognized risk factor for hepatitis C.  See VBA Fast Letter 211B (98-110) (November 30, 1998).  Furthermore, intravenous drug use is willful misconduct, and diseases resulting from such conduct are not eligible for service connection.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  The Veteran's private physician stated that the Veteran's exposure to blood in combat was a risk factor, but this analysis was based on the Veteran's statements denying intravenous drug use, which the Board does not find credible, as it flatly contradicts the Veteran's military personnel records.  For these reasons, the Board finds that the evidence weighs in favor of a finding that, to the extent that it is related to service, the Veteran's hepatitis C was caused by his own willful misconduct, and service connection must therefore be denied.





ORDER

An initial evaluation in excess of 70 percent for an acquired psychiatric disorder, to include PTSD with substance abuse, is denied.

Service connection for hepatitis C is denied.


REMAND

The Veteran's September 2009 notice of disagreement addressed both the issues of the Veteran's evaluation for PTSD and his evaluation for his left knee condition, which had been assigned a 10 percent rating in a January 2009 rating decision, effective May 30, 2008.  Although the RO, in a July 2010 rating decision, increased the Veteran's evaluation to a temporary 100 percent from May 12, 2010, to July 2011, and to 60 percent thereafter, this rating decision was construed as in response to a claim, not a notice of disagreement.  While the Veteran is now in receipt of the maximum schedular rating for the left knee under 38 C.F.R. § 4.71a, 5055, the 10 percent rating remains in effect prior to May 12, 2010, and the Veteran has not been provided a statement of the case with respect to this issue.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case (SOC) to the Veteran and his representative regarding the issue of entitlement to a higher initial disability rating for a left knee condition, rated 10 percent from May 30, 2008 to May 11, 2010.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


